                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS


UNITED STATES OF AMERICA,

                         Plaintiff,

vs.

                                                Case No. 13-cr-30228-DRH

MARK R. KELLEY,

                         Defendant.



                                       ORDER

HERNDON, District Judge:


      Now before the Court is defendant Mark Kelley’s motion to continue final

revocation hearing of October 18, 2018 (Doc. 63). Defendant states that he needs

additional time to prepare. The government does not object to a continuance. Being

fully advised in the premises and for the reasons stated in the motion, the Court

finds counsel and defendant require additional time. The Court also finds that to

deny a continuance of the matter would result in a miscarriage of justice. Further,

the Court finds that pursuant to 18 U.S.C. § 3161(h)(7)(A), the ends of justice

served by the granting of such continuance outweigh the best interests of the public

and the defendant in a speedy trial.

      Therefore, the Court GRANTS defendant’s October 16, 2018, motion to

continue final revocation hearing of October 18, 2018 (Doc. 63). The Court

CONTINUES the final revocation hearing scheduled for October 18, 2018, to

Monday, November 8, 2018, at 2:30 p.m. The time from the date the original


                                       Page 1 of 2
motion was filed, October 16, 2018, until the date to which the trial is rescheduled,

November 8, 2018, is excludable time for the purposes of speedy trial. Finally,

should any party believe that a witness will be required to travel on the Justice

Prisoner and Alien Transportation System (JPATS) in order to testify at the trial of

this case, a writ should be requested at least two months in advance.

      IT IS SO ORDERED.


                                                     Judge Herndon
                                                     2018.10.17
                                                     12:54:14 -05'00'
                                                    United States District Judge




                                      Page 2 of 2
